Citation Nr: 1526947	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  06-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a higher initial rating in excess of 20 percent for urinary frequency.

2. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issue of a higher initial rating for urinary frequency is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2015, prior to the promulgation of a Board decision regarding the issue of entitlement to a TDIU, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal for entitlement to a TDIU is withdrawn. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in May 2015, the Veteran withdrew the appeal regarding entitlement to a TDIU. 38 C.F.R. § 20.204. Accordingly, the appeal regarding that issue is dismissed.




ORDER

The issue of entitlement to a TDIU is dismissed.


REMAND

In June 2012, the Board granted the Veteran's claim for an earlier effective date for the grant of service connection for urinary frequency and remanded the issue of a higher initial rating in excess of 20 percent for that disorder to the RO for development. The Board specifically stated that, if the benefits sought by the Veteran were not fully granted, the RO was to provide a Supplemental Statement of the Case (SSOC) to the Veteran and his representative before returning the case to the Board. In October 2013, the RO issued a rating decision, both granting the earlier effective date for the disorder in accordance with the Board's June 2012 decision and retroactively granting an increased rating of 40 percent back to the effective date. The Board notes that the 40 percent assigned in the June 2012 rating decision is not the maximum allowable rating for urinary frequency under VA regulations. Unless a veteran states that he or she would be satisfied with a lesser disability rating, VA must assume that the veteran is seeking the maximum rating allowable and, therefore, a claim for benefits is not fully granted if a lesser rating is assigned. See AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran never entered a statement indicating satisfaction with the 40 percent rating assigned by the RO, his appeal for a higher initial rating for urinary frequence remains in appellate status. By failing to provide the Veteran with a SSOC regarding his claim for a higher initial rating in excess of 40 percent for urinary frequency, the Board finds that RO did not comply with the June 2012 Remand directives and, therefore, must return the appeal to the RO for the issuance of the required SSOC See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the issue of a higher initial rating for urinary frequency is REMANDED for the following action:

After taking any development deemed appropriate, the RO should readjudicate the claim for a higher initial rating for urinary frequency. If a benefit is not granted, the RO should provide a SSOC to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


